NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


BRADLEY EUGENE SMITH,                        )
DOC #S31121,                                 )
                                             )
             Appellant,                      )
v.                                           )      Case No. 2D18-2784
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Sarasota
County; Debra Riva, Judge.

Howard L. Dimmig, II, Public Defender, and
Carol Wilson, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.